Citation Nr: 0001152	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-00 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 70 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

3.  Entitlement to a total rating based upon individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a September 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied the benefits sought on 
appeal.  The veteran had active service from December 1955 to 
November 1967.

In January 1997, the Board remanded the veteran's claims.  
The Board requested, in part, that the RO afford the veteran 
a VA examination to evaluate his disabilities.  The notice of 
the scheduled examinations was sent to his last known 
address, but the veteran did not report for any scheduled 
examination.  The claim has since been referred to the Board 
for review.


FINDINGS OF FACT

1.  The veteran failed to appear for several VA examinations 
scheduled to assist him in his claims for increased 
evaluations and for a total rating based upon individual 
unemployability due to service-connected disabilities.

2.  The claims file does not reveal good cause for the 
veteran's unwillingness to report that he is ready to appear 
for a VA examination.

3.  The medical issues relating to the claims adjudicated in 
this decision do not involve such complexity or controversy 
as to warrant an independent medical opinion.



CONCLUSIONS OF LAW

1.  The veteran's claims for increased evaluations for 
paranoid schizophrenia and bilateral hearing loss and the 
claim of entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.  38 C.F.R. § 1155 (West 1991); 38 C.F.R. § 3.655 
(1999).

2.  An independent medical opinion regarding the claims 
adjudicated herein is not warranted.  38 U.S.C.A. §§ 5109, 
7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations for his 
service-connected paranoid schizophrenia and bilateral 
hearing loss, and for a total rating based upon individual 
unemployability due to service-connected disabilities are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

For the following reasons, the Board is also satisfied that 
the VA has fulfilled its duty to assist the veteran to the 
fullest extent possible given the circumstances of this case.  
In his December 1994 VA Form 9, the veteran noted that while 
he had never been afforded a VA examination to determine the 
level of severity of his service-connected disabilities, the 
RO still denied his claim.  As a result, in August 1996, the 
RO scheduled the veteran for a multi-part VA examination to 
evaluate the veteran's level of disability.  A notation on 
the examination worksheet reflects that the notice of the 
examination, while sent to his last known address, was 
undelivered.  

In January 1997, the Board remanded the veteran's claims, 
requesting, among other things, that the RO again attempt to 
schedule the veteran for a VA examination to determine the 
level of disability attributable to his service-connected 
disabilities.  The claims file reflects that the RO 
thereafter made numerous and diligent efforts to locate the 
veteran to schedule him for VA examinations.  A July 1997 VA 
Form 119, Report of Contact, noted that the veteran was 
homeless, and that the RO contacted his service organization 
in an attempt to locate him.  His service organization 
informed the RO that he would visit their office frequently, 
and that they would inform him of the need to schedule VA 
examinations. 

The veteran failed to appear for VA examinations scheduled in 
February and March 1998; correspondence informing the veteran 
of the scheduled examinations was sent to the veteran's last 
known address.  A May 1998 supplemental statement of the case 
informed the veteran that he failed to appear for the two VA 
examinations in February and March 1998.  That too was sent 
to his last known address.  Several VA letters were returned 
during the pendency of this claim, as the veteran purportedly 
had moved without leaving a forwarding address.  Indeed, the 
Board notes that the medical evidence of record also contains 
references to the fact that the veteran was homeless "from 
time to time" and for "varying lengths of time."

Evidence obtained since the January 1997 Board remand does 
include an opinion from a VA physician from the VA Medical 
Center in Topeka.  He informed the RO that the veteran had a 
severe alcohol problem, which led to financial difficulties, 
as well as dementia secondary to alcohol abuse.  The VA 
physician also opined that the veteran was currently 
unemployable, but that his cognitive status would improve 
with abstinence from alcohol.  That physician did not comment 
on the extent that the veteran's service-connected paranoid 
schizophrenia or hearing loss interfered with employment.  
Other VA treatment records including hospitalization records 
from 1997 also relate ongoing problems with alcohol abuse.  
Although the Board has carefully reviewed this evidence, the 
Board finds that these reports do not provide sufficient 
detail with which to evaluate the disabilities at issue in 
this case.  Notably, while the veteran's "habitual excessive 
drinking" was initially considered part of the veteran's 
service-connected psychiatric condition in 1970, the RO later 
determined that the veteran's alcohol condition was not 
service connected and such was therefore, severed in 1973.  
Therefore, impairment due to this condition may not be 
considered in conjunction with evaluating the veteran's 
service-connected psychiatric disorder.  Moreover, the Board 
notes that the veteran has not undergone a comprehensive VA 
compensation examination in numerous years, and many of the 
records from the early 1990's show a diagnosis of 
schizophrenia by history only.  Further, there is no recent 
evidence of record which provides the necessary findings with 
which to evaluate the veteran's bilateral hearing loss.  
Therefore, the Board was and is of the opinion that a 
complete VA examination is necessary in this case in order to 
fully and fairly evaluate the impairment due solely to the 
veteran's service-connected disabilities.  

The Board notes that "it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Thus, the Board does not find that further 
development to find the veteran is required.  In addition, as 
noted, the above referenced VA treatment records and October 
1997 opinion are not sufficient to evaluate the veteran's 
service-connected disorders.

Relevant regulatory authority provides that when entitlement 
to an increased rating cannot be established without a 
current VA examination, an examination is scheduled, and a 
veteran fails to appear for the examination without good 
cause, the claim shall be denied.  38 C.F.R. § 3.655 (b) 
(1999).  The Court has upheld that regulation, finding that 
when a claimant fails to appear for a scheduled examination 
pursuant to a claim for an increased rating, 38 C.F.R. § 
3.655(b) dictates that the claim be denied unless the 
appellant has good cause for his failure to appear.  Engelke 
v. Gober, 10 Vet. App. 396 (1997).  Although the Court had 
not previously determined what standard of review applies to 
a Board determination of whether "good cause" has been shown 
by a claimant under section 3.655, the Court there held that 
such determinations, which characterize a veteran's conduct, 
are factual, and are subject to the "clearly erroneous" 
standard of review.  Id.  The Board would observe that the 
controlling language in the regulation does not provide that 
the Board may or should deny the claim, but rather, the Board 
shall deny the claim for an increase.

It appears that the cause for the veteran's failure to appear 
for the scheduled examinations, both in August 1996 and in 
February and March 1998, may have been the VA's inability to 
contact him at his last known address which, in turn, may be 
due, in part, to the veteran's intermittent homelessness.  
While homeless may in some circumstances constitute good 
cause for failure to appear for a scheduled examination, the 
Board notes that the RO, apparently cognizant of this 
situation, has diligently attempted to contact the veteran 
both directly and through his representative to schedule him 
for an examination and to stress the importance of his 
appearance at such an examination.  However, as noted above, 
it is the veteran's responsibility to keep the VA apprised of 
his whereabouts.  As it appears that the RO has exhausted its 
resources in attempting to fulfill its duty to assist the 
veteran by providing him with a VA examination, and as the 
veteran has repeatedly failed to appear for his scheduled 
examinations, the veteran's claims for increased evaluations 
and for a total rating based upon individual unemployability 
due to service-connected disabilities must be denied at this 
time.

The Board notes that the veteran's representative asserts 
that because the veteran has been "non-compliant" in 
reporting for VA examination, the case is medically complex 
and requires that the Board obtain an independent medical 
opinion.  See 38 C.F.R. §§ 3.328, 20.901(d) (1999).  However, 
the Board notes that the absence of available medical 
evidence with which to evaluate this case is not due to any 
medical complexity or controversy in this case.  It is simply 
because the veteran has failed to appear for examination and 
as such, there is no adequate contemporaneous medical 
evidence to adjudicate the veteran's claims.  



ORDER

The claim for an increased evaluation for paranoid 
schizophrenia is denied.

The claim for an increased evaluation for bilateral hearing 
loss is denied.

The claim for a total rating based upon individual 
unemployability due to service connected disabilities is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

